Citation Nr: 1550945	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  09-02 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased evaluation for status post fracture residuals of the right fourth and fifth metacarpals, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 6, 1982, to April 23, 1982. 

This appeal comes before the Board of Veterans' Appeals  (Board) from a January 2008 rating decision from the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO denied the Veteran's request for an increased rating for his service-connected right hand disability.  The Veteran was notified of that action and he appealed to the Board for review.

Following the perfection of the appeal, the Veteran presented testimony before the undersigned Veterans Law Judge at the RO in November 2010.  A transcript of that hearing was prepared and has been included in the claims folder for review. 

In November 2011 and January 2013, the Board remanded this matter for further development; the case has been returned to the Board for appellate consideration. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Board has reviewed those documents in rendering the current Remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

The January 2013 Board remand noted that the record reflects that the Veteran has continued to receive treatment from the VA Medical Center (VAMC).  The Remand ordered that all outstanding VA treatment records be obtained and that all efforts to obtain the additional evidence, including negative responses, be documented in the claims folder.  The record does not demonstrate that such a search has been conducted-no VA treatment records since 2011 and no negative response to an inquiry for such records is reflected in the claims file.  

In addition, the Remand ordered that a VA examiner describe the Veteran's ability to perform fine motor movement or precise, intricate movement with the thumb and fingers, with respect to the right hand.  While the April 2013 VA examination was conducted, it did not address this inquiry.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.   As such, an additional remand is required to complete the January 2013 Remand's directives.

In addition, the Board finds a remand necessary to clarify the April 2013 VA examination.  In one portion of the examination, the examiner finds that ankylosis results in limitation of motion of "other digits" or interference with the overall function of the hand.  In another portion of the examination, the examiner notes there is no ankylosis of the thumb and/or fingers.  The Board requests an addendum opinion to clarify whether there is ankylosis that is a manifestation of the Veteran's service-connected right hand condition, and if so, in which areas of the hand it is present and if it is favorable or unfavorable.  

Further, the April 2013 VA examiner found that the Veteran's right fourth and fifth metacarpal condition may interfere at a job that requires full motion of the fourth and fifth fingers.  In light of this statement, the Board also requests information on the Veteran's current employment situation and if his service-connected right hand disability interferes with his work.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.  All efforts to obtain the additional evidence must be documented in the claims folder.  If the search for such records has negative results, documentation to that effect should be included in the claims files.

2.  Arrange for the Veteran to be examined by an appropriate orthopedic specialist, if possible, the same VA examiner who conducted the Veteran's April 2013 VA examination.  The examiner should comment on the severity of the Veteran's status post fracture residuals of the right fourth and fifth metacarpals.

The claims folder and a copy of this remand are to be made available to the examiner to review prior to the examination.  Any indicated tests and studies should be conducted and all findings should be reported in detail.

In particular, the examiner is asked to respond to the following inquiries:

(a)  With respect to the right hand, the examiner must describe the Veteran's ability to perform fine motor movement or precise, intricate movement with the thumb and fingers.

(b)  Please state whether ankylosis is a manifestation of the Veteran's service-connected right hand condition, and if so, in which areas of the hand it is present and if it is favorable or unfavorable.  Particular attention is directed to the April 2013 VA examination, where in one portion of the examination the examiner found that ankylosis results in limitation of motion of "other digits" or interference with the overall function of the hand, and in another portion of the examination, the examiner noted there was no ankylosis of the thumb and/or fingers.

(c)  Please describe the Veteran's current employment situation and opine as to if his service-connected right hand disability interferes with his ability to work.

The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2014) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly  v. Derwinski, 1 Vet. App. 566, 569 (1991).

3.  Following completion of the foregoing, the RO/AMC must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the examination report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the reports must be returned for corrective action.  38 C.F.R. § 4.2 (2014). 
 
4.  Thereafter, readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). The RO/AMC is reminded that it must make a determination as to whether an extraschedular evaluation for the Veteran's service-connected right hand disability may be assigned.  The RO/AMC must fully discuss why, or why not, it is sending the claim to the Director, Compensation Service.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




